DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 16, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Short (Reg. No. 41,309) on April 28, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method of configuring multicast communication, comprising: 
generating, by a system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; 
communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet; 
generating, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; 
communicating, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations;
communicating, by the system platform, the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; 
selecting, by the wireless communication hub, specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and 
receiving, by the wireless communication hub, multicast data through the selected specific multicast channel configurations.

20. (Currently Amended) A system platform, the system platform configured to: 
generate a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; 
communicate to a wireless communication base station the multicast scheduling control packet; 
generate, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; 
communicate the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; 
communicate, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations;
wherein the wireless communication hub selects specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and 
wherein the wireless communication hub receives multicast data through the selected specific multicast channel configurations.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

SENGUPTA discloses each UE may determine that a feedback indication is to be provided in response to one or more multicast communications, and then select a first subset of resources from the plurality of subsets of resources based on its own channel metric, where the selected subset of resources used to provide the multicast feedback may allow the base station to identify the channel metric associated with the UE (Fig. 5, step 515, 545; paragraphs [0006], [0070], [0093], [0150]). However, SENGUPTA does not explicitly disclose “generating, by a system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet; generating, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; communicating, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations; communicating, by the system platform, the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; selecting, by the wireless communication hub, specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and receiving, by the wireless communication hub, multicast data through the selected specific multicast channel configurations.”

KAWABATA discloses the MBS (multicast and broadcast service) control apparatus creates an MBS contents control table as shown in FIG. 2 (Step S11), where the MBS control apparatus 2 creates an MBS zone control table for each type of MBS that are provided to separate the characteristics of the MB included in the MBS contents control table (Step S12), and sends MBS zone setting messages to the related gateways GW4-1 and GW4-2 corresponding to each MBS zone identifier for each type of MBS following the created MBS zone control table (Step S13) (Fig. 4; paragraph [0057]). However, KAWABATA does not explicitly disclose “generating, by a system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet; generating, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; communicating, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations; communicating, by the system platform, the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; selecting, by the wireless communication hub, specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and receiving, by the wireless communication hub, multicast data through the selected specific multicast channel configurations.” 

	GUPTA discloses the access point transmitting multicast data to one or more UEs by establishing a connection using a cellular RAT, the AP receives an IP request over the connection for multicast communications, where the AP transmits multicast data over resources corresponding to OTA multicast communications based on the IP request, and the transmission is transmitted over a duration that aligns with DRX ON duration, where the transmission indicates resources related to the multicast group identifier in a control channel transmitted in a configured DRX ON duration (Fig. 7; steps 702, 704, 706, 708, 712; paragraphs [0077], [0079], [0080], [0082], [0086]). However, GUPTA does not explicitly disclose “generating, by a system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet; generating, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; communicating, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations; communicating, by the system platform, the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; selecting, by the wireless communication hub, specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and receiving, by the wireless communication hub, multicast data through the selected specific multicast channel configurations.”  

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “generating, by a system platform, a multicast scheduling control packet based upon a distribution of a plurality of network registered hubs; communicating, by the system platform, to a wireless communication base station the multicast scheduling control packet; generating, by the wireless communication base station, a plurality of multicast channel configurations based upon the multicast scheduling control packet; communicating, by the wireless communication base station, to the wireless communication hub the plurality of multicast channel configurations; communicating, by the system platform, the multicast scheduling control packet to a wireless communication hub, wherein the wireless communication hub is one of the plurality of network registered hubs; selecting, by the wireless communication hub, specific multicast channels from the plurality of multicast channel configurations, to receive specific multicast data based upon a condition of the hub and the multicast scheduling control packet; and receiving, by the wireless communication hub, multicast data through the selected specific multicast channel configurations” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 20.

Dependent claims 2 – 19 further limit the allowed independent claims 1, and 20. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHION et al – the MBS (multicast broadcast service) scheduler determines the transmission delay based on information received from BSs involved in the MBS connection, where the MBS scheduler sends the transmission time along with the packet to each BS for each MBS data packet
VASSEUR et al – the mesh network typically utilizes both unicast and broadcast communication, where application through multicast communication is to efficiently configure the entire group, firmware download upgrade, and power-off notification
NUTTALL et al – the hub selects to connect to one of the satellite network based on priority ruleset, estimates a propagation delay between the hub and a base station of the satellite network when the satellite network is selected, adjusts a timing offset between transmit and receive radio frames at the hub based on whether the satellite network or the terrestrial network is selected, and based at least on the propagation delay and a fixed frame offset between uplink and downlink frames at base station, and communicates with the base station of the satellite network when the satellite network is selected and with a base station of the terrestrial network when the terrestrial network is selected
GUAN et al – the access network device sends the multicast configuration information that includes a second configuration information (including a multicast control channel of the search space and the control resource set in the second frequency domain resource), where the access network device sends the first multicast control channel 1 to the first multicast control channel 3, where the first multicast control channel 1 is used for scheduling multicast area 1 to transmit multicast data on PRB1 in BWP1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468